Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 1 of 24




5/7/2021
                              Case 2:21-cv-02114-AB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   05/07/21 Page 2 of 24
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: ______________________________________________________________________________________________

Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                   Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                       Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                      Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                         Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                      Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: __________________________________                     __________________________________________                      ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                      B.   Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
       2.     FELA                                                                              2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
       4.     Antitrust                                                                         4.    Marine Personal Injury
       5.     Patent                                                                            5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                      7.    Products Liability
       8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
       10.    Social Security Review Cases                                                            (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                          ARBITRATION CERTIFICATION
                                                  (

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                      ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                             Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
         Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 3 of 24




Naeemah West


InterContinental Hotels Group, PLC




5/7/2021                                           Defendant

215-575-4558                215-575-0856              tpbracaglia@mdwcg.com
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 4 of 24
JS 44 (Rev. 10/20)                 Case 2:21-cv-02114-AB
                                                    CIVILDocument
                                                          COVER1SHEET
                                                                  Filed 05/07/21 Page 5 of 24
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
           Naeemah West                                                                                 InterContinental Hotels Group, PLC
   (b) County of Residence of First Listed Plaintiff             Philadelphia, PA                       County of Residence of First Listed Defendant              England and Wales
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

      Joseph Chaiken, Esquire; 1800 John F. Kennedy               Thomas P. Bracaglia, Esquire; Marshall Dennehey Warner
      Boulevard; Suyite 810, Phila, PA 19103; 215-564-1800        Coleman and Goggin, 2000 Market Street, Suite 2300,
                                                                  Phila, PA 19103 - 215-575-4558
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                          or Defendant)                 896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. 1332, 1441, 1446
VI. CAUSE OF ACTION Brief description of cause:
                                       Negligence/personal injury
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                          JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
5/7/2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 6 of 24
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
            Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 7 of 24




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NAEEMAH WEST                                        :    CIVIL ACTION – LAW
                                                    :
                                                    :
               Plaintiff                            :
                                                    :    JURY TRIAL DEMANDED
       v.                                           :
                                                    :
INTERCONTINENTAL HOTEL GROUP PLC                    :
also known as INTERCONTINENTAL HOTEL                :
GROUP also known as IHG HOTELS and                  :
RESORTS also known as IHG also known as             :
INTERCONTINENTAL HOTELS GROUP PLC                   :
all doing business as CROWNE PLAZA                  :
ATLANTA AIRPORT HOTEL                               :
                                                    :
                                                    :
               Defendant                            :    NO.

                                   NOTICE OF REMOVAL

TO:    THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
       EASTERN DISTRICT OF PENNSYLVANIA

       Defendant, InterContinental Hotels Group, PLC (incorrectly captioned as InterContinental

Hotels Group, PLC a/k/a InterContinental Hotel Group a/k/a IHG Hotels and Resorts a/k/a IHG

a/k/a InterContinental Hotels Group PLC all d/b/a Crown Plaza Atlanta Airport Hotel) (hereinafter

“defendant”) by and through its counsel, Marshall Dennehey Warner Coleman & Goggin, hereby

removes this action to the United States District Court for the Eastern District of Pennsylvania

pursuant to 28 U.S.C. §1332 and §1441. In accordance with the provisions of 28 U.S.C. §1446,

defendant respectfully states as follows:

       1.      Plaintiff, Naeemah West commenced this personal injury action by filing a

complaint against defendant in the Philadelphia Court of Common Pleas on or about April 12,

2021. (See Complaint attached hereto as Exhibit "A" ).
            Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 8 of 24




       2.      Plaintiff sent a copy of the complaint by United States mail on April 13, 2021 to:

Intercontinental Hotel Group, PLC d/b/a Crown Plaza Atlanta Airport, 3 Ravinia Drive, Suite 100,

Atlanta, GA 30346. (See Exhibit “A”).

       3.      Plaintiff alleges in the complaint that she “is an individual, citizen and resident of

the Commonwealth of Pennsylvania” and that she resides at 5322 Saul Street, Philadelphia, PA

19124. (See Exhibit "A”, paragraph 1).

       4.      Plaintiff further alleges in her complaint that the defendant “is not a citizen of the

United States of America” (Exhibit “A”, paragraph 5).

       5.      Defendant is a public limited company incorporated formed and existing under the

laws of the United Kingdom with a principal place of business located at Broadwater Park,

Denham, Buckinghamshire, 5HR UB9, United Kingdom. (See Companies House Entity Details

for Intercontinental Hotels Group, PLC attached as Exhibit "B").

       6.      Defendant's citizenship is therefore diverse from plaintiff’s citizenship, and

defendant is not a citizen of the Commonwealth of Pennsylvania. See 28 U.S.C. §1332(c)(1) ("for

purposes of this section and §1441 … a corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business").

       7.      Defendant now exercises its right under 28 U.S.C. §1441, et seq. to remove this

action from the Philadelphia Court of Common Pleas, in which said case is now pending under the

name and caption, Naeemah West v. InterContinental Hotels Group, PLC (incorrectly captioned

as InterContinental Hotels Group, PLC a/k/a InterContinental Hotel Group a/k/a IHG Hotels and

Resorts a/k/a IHG a/k/a InterContinental Hotels Group PLC all d/b/a Crown Plaza Atlanta Airport

Hotel), April Term, 2021, No. 00856.



                                                 2
             Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 9 of 24




       8.       Plaintiff alleges that on September 16, 2019, she was injured at the Crowne Plaza

Atlanta Airport Hotel when a trash can fell over and struck her leg. Plaintiff alleges that she

sustained “a significant injury to her leg, underwent extensive medical treatment and incurred

medical bills, had to have surgery and therapy and diagnostic studies all in an effort to cure and

ameliorate her injuries”. Plaintiff further alleges that she has “suffered pain and suffering and loss

of life’s pleasures and will likely do so in the future; she has been and may be prevented from

attending to her usual duties, avocation and occupation such that she has lost, and may in the future

lose earnings or earning capacity due to the accident; along with other injuries and damages, all of

which are or may be permanent”. (Exhibit “A”, paragraphs 9 & 11).

       9.       Based on the allegations in the complaint and the information known about

Plaintiff’s claims, the amount of the matter in controversy is believed to be in excess of,

$75,000.00, exclusive of interest and costs. (Exhibit “A”, paragraph 11 and the Wherefore Clause).

Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014) ( “a defendant’s notice

of removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold. Evidence establishing the amount is required by §1446(c)(2)(B) only

when the plaintiff contests, or the court questions, the defendant’s allegation.”).

        10.     This Honorable Court has diversity jurisdiction over this matter pursuant to 28

U.S.C. §1332 and 28 U.S.C. §1441, as this is a civil action in which defendant's citizenship is

diverse from plaintiff’s citizenship, defendant is not a citizen of the Commonwealth of

Pennsylvania and the amount in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs. Id.

       11.      This lawsuit is accordingly removable from the Court of Common Pleas of

Philadelphia County, Pennsylvania to the United States District Court for the Eastern District of



                                                  3
          Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 10 of 24




Pennsylvania pursuant to 28 U.S.C. §1441 and §1446.

       12.     This Notice of Removal has been filed within thirty (30) days of receipt of

plaintiff’s complaint.

       13.     By filing this Notice of Removal, defendant does not intend to waive, and hereby

reserves, all objections as to service, personal jurisdiction, and all other defenses.

       14.     Written notice of the filing of this Notice of Removal has been provided to plaintiff

in accordance with 28 U.S.C. §1446(d), as noted in the attached certificate of service.

       15.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be

promptly filed with the Court of Common Pleas of Philadelphia County and copies of the same

have been served upon all counsel as verified by the attached certificate of service.

       WHEREFORE, Defendant, InterContinental Hotels Group, PLC (incorrectly captioned

as InterContinental Hotels Group, PLC a/k/a InterContinental Hotel Group a/k/a IHG Hotels and

Resorts a/k/a IHG a/k/a InterContinental Hotels Group PLC all d/b/a Crown Plaza Atlanta Airport

Hotel), respectfully requests that this action be removed from the Common Pleas of Philadelphia

County, Pennsylvania to the United States District Court for the Eastern District of Pennsylvania.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                                       /s/ Thomas P. Bracaglia

                                               BY: ______________________________________
                                                     THOMAS P. BRACAGLIA, ESQUIRE
                                                     Attorney Identification No. 32330
                                                     2000 Market Street, Suite 2300
                                                     Philadelphia, PA 19103
                                                     Tele: 215-575-4558
                                                     Fax:    215-575-0856
                                                     Email: tpbracaglia@mdwcg.com
                                                       Attorney for Defendant



                                                  4
                                          Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 11 of 24



                 COMMONWEALTH OF PENNSYLVANIA

                                                                                                                 SS
                 COUNTY OF PHILADELPHIA




                                                                            AFFIDA VII
                                      THOAMS P. BRACA GLIA, ESQUIRE, being duly swam according to law deposes and says

                 that the facts set forth in the foregoing Notice of Removal are true and correct to the best of his

                 knowledge, information and belief.




                                                                                                       i
                                                                                      '7"x A I,58 ¢1
                                                                                                  A
                                                                                                                 z..pa/M-
                                                                              :Ti0/1443 P. Bran GL44
                                                                                  \
                                                                                                           *.
                                                                                                             g




                 SWORN AND SUBSCRIBED TO

                 ME THIS L/tZDAY oP                         "ft .> 2021



                                                   /2@w>% .
                              my Public

                              .
                                                      Commonwealth of Pennsylvanla - Notary Seal
                                      ]
                                                           Jeanette Roach, Notary Public
                                          II
                                                               Montgomery County
                                  x
                                                       My conwnzission expires August 12, 2022
                                                           Commission number 1020350
                                                      Member, Pennsylvania Association of Notaries



I
        I
    ,       I.
                 I
            I    '   .
                     '|   w
         Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 12 of 24




                               CERTIFICATE OF SERVICE

       I, Thomas P. Bracaglia, Esquire, attorney for Defendant, InterContinental Hotels Group,

PLC (incorrectly captioned as InterContinental Hotels Group, PLC a/k/a InterContinental Hotel

Group a/k/a IHG Hotels and Resorts a/k/a IHG a/k/a InterContinental Hotels Group PLC all d/b/a

Crown Plaza Atlanta Airport Hotel), hereby certify that a true and correct copy of the foregoing

Notice of Removal was served via first class mail, postage prepaid, upon the following:


                                   Joseph Chaiken, Esquire
                             Joseph Chaiken & Associates, P.C.
                         1800 John F. Kennedy Boulevard – Suite 810
                                   Philadelphia, PA 19103
                                 Jchaiken@jchaikenlaw.com
                            Attorney for Plaintiff, Naeemah West


                                            MARSHALL DENNEHEY WARNER
                                            COLEMAN & GOGGIN

                                                    /s/ Thomas P. Bracaglia
                                            BY:
                                                    THOMAS P. BRACAGLIA, ESQUIRE
                                                    Attorney Identification No. 32330
                                                    2000 Market Street, Suite 2300
                                                    Philadelphia, PA 19103
                                                    Tele: 215-575-4558
                                                    Fax:    215-575-0856
                                                    Email: tpbracaglia@mdwcg.com
                                                    Attorney for Defendant


DATED: May 7, 2021
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 13 of 24




EXHIBIT “A”
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 14 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 15 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 16 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 17 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 18 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 19 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 20 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 21 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 22 of 24




  EXHIBIT “B”
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 23 of 24
Case 2:21-cv-02114-AB Document 1 Filed 05/07/21 Page 24 of 24
